EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Greg Parker on 11 March 2021.

The application has been amended as follows: 


--each elongate shell extending transversely to--

Claim 4, line 59, after “member” insert
--with one end extending--

Claim 4, line 60, after “and” insert
--the other end extending--

Claim 12, line 1, replace the second instance of “the” with
--at least one--

Claim 12, line 2, after “the” insert 
--series of--

Claim 12, line 2, replace “component” with
--components--

Claim 28, line 59, replace “the elongate shell extending in the transverse direction of” with
--each elongate shell extending transversely to--


--with one end extending--

Claim 28, line 61, after “and” insert
--the other end extending--

Claim 29, line 60, replace “the elongate shell extending in the transverse direction of” with
--each elongate shell extending transversely to--

Claim 29, line 61, after “member” insert
--with one end extending--

Claim 29, line 62, after “and” insert
--the other end extending--

Claim 30, line 59, replace “the elongate shell extending in the transverse direction of” with
--each elongate shell extending transversely to--

Claim 30, line 60, after “member” insert
--with one end extending--


--the other end extending--

Correction of the replacement paragraphs dated 27 January 2021 to accurately replace the correct paragraphs, 0047 to 0048, 0049 to 0050, 0073 to 0074, and 0088 to 0089

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: removing the boxes from around reference characters and section lines in figures 1, 3, 8, and 11, removing sheet numbering from the figures, removing empty boxes of replacement figure 8, correcting the hatching of figures 2 and 4.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798.  The examiner can normally be reached on Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALLAN D STEVENS/Primary Examiner, Art Unit 3736